 Case: 4:16-cv-01582-HEA Doc. #: 44 Filed: 10/29/18 Page: 1 of 2 PageID #: 199



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

KATHLEEN MULLEN,                                      )
                                                      )
                               Plaintiff,             )
                                                      )       Case No.: 4:16-cv-01582-HEA
v.                                                    )
                                                      )       NOTICE OF SETTLEMENT
KIA MOTORS FINANCE,                                   )
a corporation,                                        )
                                                      )
                               Defendant.             )

       NOTICE IS HEREBY GIVEN that Plaintiff, Kathleen Mullen, and Defendant, KIA

Motors Finance (“KMF”), have settled all claims between them in this matter. The parties are in

the process of completing the final settlement documents and expect to file a Stipulated

Dismissal with Prejudice within the next forty-five (45) days. Plaintiff requests the Court vacate

all deadlines in this matter, as there are no remaining Defendants. Plaintiff also requests that the

Court retain jurisdiction for any matters related to completing and/or enforcing the settlement.

       Respectfully submitted this 29th day of October 2018,

                                                      PRICE LAW GROUP, APC

                                                      By: /s/ David A. Chami
                                                      David A. Chami, AZ #027585
                                                      8245 N. 85th Way
                                                      Scottsdale, AZ 85258
                                                      T: (818) 600-5515
                                                      E: david@pricelawgroup.com

                                                      Attorneys for Plaintiff
                                                      Kathleen Mullen
 Case: 4:16-cv-01582-HEA Doc. #: 44 Filed: 10/29/18 Page: 2 of 2 PageID #: 200




                                 CERTIFICATE OF SERVICE

       I hereby certify I electronically filed the foregoing document with the Clerk of the Court

using the ECF system. Notice of such filing will be sent to all attorneys of record in this matter.

Since none of the attorneys of record are non-ECF participants, hard copies of the foregoing have

not been provided via personal delivery or by postal mail.



                                                      PRICE LAW GROUP, APC

                                                      By: /s/ Florence Lirato
                                                      Florence Lirato
